Order filed April 14, 2022




                                          In The

                       Fourteenth Court of Appeals
                                       ____________

                                 NO. 14-22-00208-CR
                                       ____________

                     EUGENE SHANNON ABNER, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 180th District Court
                              Harris County, Texas
                          Trial Court Cause No. 610227

                                       ORDER

        The clerk’s record was filed March 23, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain The Notice of Appeal filed on February 28,
2022.

        The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before April 22, 2022, containing the above listed item.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.